Citation Nr: 1221583	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1994. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the VA RO in Atlanta, Georgia. 

This issue was remanded by the Board for further development in October 2010.  

Additionally, the Board remanded the issue of entitlement to service connection for arthritis of the hands in October 2010.  However, during the course of this appeal, this claim was granted in a May 2012 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board. 

In October 2004, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Atlanta, Georgia, RO.  In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Atlanta, Georgia, RO.  Transcripts of these hearings have been associated with the claims folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO/VLJ fully explained the issues on appeal during the hearings.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board or the local hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that the Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after the October 2010 remand was issued.  However, in a May 30, 2012, letter to the State Veterans Service Officer, it was requested that a VA-Form 646 be prepared and submitted within 8 days of this letter.  As such time has passed, the Board will proceed to the merits of the claim.

In the July 2010 hearing, the Veteran raised the issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  This issue was referred to the RO for appropriate disposition in the October 2010 Board determination.  This issue has not been addressed by the RO.  Therefore, the issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Additionally, in a January 2012 statement, the Veteran requested entitlement to a temporary 100 percent evaluation for a hospital stay and convalescence regarding a left knee disability.  This issue has not been addressed by the RO.  Therefore, the issue of entitlement to a temporary 100 percent evaluation for hospitalization and convalescence has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is not shown by the medical evidence of record to have a current diagnosis or residuals of hepatitis B.

CONCLUSION OF LAW

Service connection is not warranted for hepatitis B.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2002 and January 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the January 2010 letter described how appropriate disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his hepatitis B claim most recently in May 2012.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking entitlement to service connection for hepatitis B.  Specifically, the Veteran asserted at the October 2004 local hearing that he attempted to donate blood during service at a blood drive and was turned away because he had hepatitis B.  He asserted that he was given a shot for hepatitis B on February 27, 1991.  

A review of the service treatment records reveals a February 27, 1991, sensitivity test for hepatitis B #3 with a dose of 0.1.  ID or intradermal route was listed.
A February 1999 military hospital report gave an assessment of "Hepatitis B infection 1990 unclear exposure."  An April 1999 military hospital report stated that the Veteran had a history of hepatitis B exposure.  The assessment was hepatitis B carrier versus persistent.  An October 2002 VA general medical examination report simply stated that the Veteran had a hepatitis B infection "in the past." 

More recently, the Veteran underwent a VA examination in May 2012.  The examiner reviewed the claims file.  The Veteran reported that he had been diagnosed with hepatitis B at some point.  He claims that he was diagnosed while giving blood in the 1990's.  He claims that he was given 3 shots and no further treatment for hepatitis B since his claimed diagnosis of labs other than for VA examinations.  He does not require continuous medication.  Upon review of the claims file and examination of the Veteran, the examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the current laboratory results for hepatitis B does not show a chronic or acute infection for hepatitis B.  Currently, this Veteran does not have hepatitis B.  He reported no risk factors for hepatitis on examination.  Etiology of past exposure is unknown.  The Veteran reported no testing since 2002 until this examination, and none was found in the claims file.   

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the claims file contains a 1999 medical record indicating a hepatitis B infection in 1990 of unclear exposure, the competent medical evidence of record does not show the Veteran to currently have a diagnosis of hepatitis B or residuals of hepatitis B.  At the May 2012 VA examination, the Veteran reported no current treatment.  Laboratory results from this VA examination did not show a chronic or acute infection for hepatitis B, and the claims file contains no test results showing hepatitis B since 2002.  Thus, without a diagnosis of hepatitis B or residuals of hepatitis B for any period of time on appeal, there may be no service connection for this claimed disability.

The Board acknowledges the Veteran's contentions that he has hepatitis B or residuals of hepatitis B as a result of his active duty service.  However, no medical evidence has been submitted to support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board ultimately places more weight on the aforementioned May 2012 VA examination report.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for hepatitis B must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis B is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


